Title: To George Washington from Ezekiel Cornell, 15 October 1782
From: Cornell, Ezekiel
To: Washington, George


                  
                     Dear Sir
                     Camp Verplanks Point Octr 15th 1782
                  
                  I take the liberty to inform your Excellency that agreable to my instructions from the Honle Robert Morris Esqr. Superintendent of Finance I have Contracted with Mesrs Wadsworth and Carter to supply the Moving or main Army and Garrision at West Point and its dependencys with rations of provisions from the 16th Inst. untill the last day of Decemr next both day included Mesrs Sands & Livingston by their letter of the 1st Inst. to me having Signified their inability to Supply under their Contract longer then the 15th Inst.  Of this I wish the Army to be made Acquainted And that in future they will receive their Supplies of Mesrs Wadsworth and Carter or such persons as they shall appoint. I have the honor to be your Excellencys most obedt Hume Servant
                  
                     Ezekl Cornell
                  
                  
                     P.S.  Mesrs Wadsworth and Carter by their Contract are to have the use and Occupancy of all the Commissary Stores and Scales and weights that belong to the public I wish an order may Issue for that purpose doing as little injury as possible to the property of the former Contractors.
                  
                  
                     E. Cornell
                     
                  
               